NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 10, 2021*
                                 Decided June 23, 2021

                                         Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 20-2866

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

      v.                                          No. 13-10100

TIMOTHY BABBITT,                                  Michael M. Mihm,
     Defendant-Appellant.                         Judge.



                                       ORDER

       Timothy Babbitt, a federal inmate suffering from obesity, Hepatitis C, and a
history of skin infections, appeals the denial of his motion for compassionate release
based on his medical conditions and the COVID-19 pandemic. The district court
determined that Babbitt had not exhausted his administrative remedies and, in any




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 20-2866                                                                          Page 2

event, neither his health conditions nor the factors under 18 U.S.C. § 3553(a) justified
early release. We affirm.
      Babbitt pleaded guilty in 2014 to conspiring to manufacture more than 50 grams
of methamphetamine. See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846. He received a
sentence of 262 months’ imprisonment, a term that the district court later reduced to 183
months. See FED. R. CRIM. P. 35(b). He was serving this sentence when, in March 2020, he
sought a sentence reduction from the Bureau of Prisons based on his concern for his
parents’ health during the pandemic, a near-fatal stabbing he endured in the prison, the
non-violent nature of his offense, his completion of prison-release preparation
programs, and his good conduct over the last five years. The warden denied his request.
        More than two months later, he moved for compassionate release under
18 U.S.C. § 3582(c)(1)(A)(i)—a motion later amended by appointed counsel—to argue
that the pandemic exacerbated Babbitt’s health risks, given his obesity, Hepatitis C,
history of skin infections, and stab wounds. Babbitt also asserted that he had
“attempted” to comply with the administrative review process by asking the Bureau to
reduce his sentence. The government opposed the motion, contending that Babbitt had
failed to exhaust his administrative remedies and, regardless, early release was
unjustified under § 3582(c)(1)(A)(i) and § 3553(a).
        The district court denied Babbitt’s motion. First, it concluded that Babbitt had not
satisfied the exhaustion requirement because he failed to mention his health conditions
in his request to the Bureau of Prisons. But even if it ignored that requirement, the court
said, Babbitt had not shown compelling circumstances for his release because the
COVID-19 outbreak at his prison was limited, he was managing his weight with an
improved exercise regimen, and his criminal history—which included kidnapping a
boy and holding him hostage, as well as other violent threats—was very serious. See
18 U.S.C. § 3553(a)(1), (2).
      On appeal, Babbitt contends that he had met the exhaustion requirement because
30 days had elapsed since his request to the Bureau and, in any event, the district court
should have waived the exhaustion requirement, given the pandemic’s severity. The
government, for its part, continues to raise the exhaustion requirement as an affirmative
defense.
       The district court was right to deny Babbitt’s request for early release. But the
proper ground for denial was Babbitt’s failure to exhaust administrative remedies:
Statutory requirements may not be ignored. Since the court’s ruling, we have clarified
that the exhaustion requirement is a mandatory claim-processing rule. United States v.
Sanford, 986 F.3d 779, 782 (7th Cir. 2021). Therefore, if the government (as here) raises
No. 20-2866                                                                        Page 3

this defense at every opportunity, courts must enforce that requirement. Id. Although
Babbitt insists that he exhausted his administrative remedies, as 30 days had elapsed
since he sent his request to the Bureau, the court correctly found otherwise because his
request to the Bureau did not mention his current medical conditions. See United States
v. Williams, 987 F.3d 700, 703–04 (7th Cir. 2021).
        Even if Babbitt had met the exhaustion requirement, we would uphold the
district court's conclusion on the merits. A district court may not reduce a sentence
under § 3582(c)(1)(A)(i) unless it finds that the reduction is supported by extraordinary
and compelling reasons as well as the § 3553(a) factors. See United States v. Saunders,
986 F.3d 1076, 1078 (7th Cir. 2021). Babbitt alludes to his rehabilitation, continuing
education, and good conduct in custody, but these examples do not persuade us that
the court’s denial of his motion was an abuse of discretion.
                                                                              AFFIRMED